ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on July 6, 1965 (177 So.2d 890) reversing an order of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 28, 1966, Arlt v. Buchanan, 190 So.2d 575, and mandate dated October 14, 1966, now lodged in this court, quashed this court’s judgment with directions to reinstate the order of the trial court;
Now, Therefore, It is Ordered that the mandate of this court issued in this cause on September 10, 1965 is withdrawn, the judgment of this court filed July 6, 1965 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court appealed from in this cause is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).